                    Case 3:20-cv-01101-SI               Document 1-16              Filed 07/08/20     Page 1 of 2

Certificate of Registration                                                                EXHIBIT
                                                                                           EXHIBIT 16
                                                                                                   16
      .STA T£              This Certificate issued under the seal of the Copyright

                 &JL       Office in accordance with title 17, United States Code,
£                  '?       attests that registration has been made for the work
X                   o       identified below. The information on this certificate has
&                   x                                                                             Registration Number
                           been made a part of the Copyright Office records.
>

                                                                                                VA 1-847-904
                w
     S'l87 0'^                                                                                      Effective date of
                                    OUtc^                                                             registration:

                           Register of Copyrights, United States of America                          March 28, 2012




    Title
                               Title of Work: Red Paw Print Fleece Pattern

    Completion/ Publication
                        Year of Completion:     2004

                   Date of 1st Publication:     July 31, 2004                  Nation of 1st Publication: United States


    Author
                                     Author:    VIP Products L.L.C.

                           Author Created:      2-D artwork


                        Work made for hire:     Yes

                                  Citizen of:   United States                              Domiciled in:   United States


    Copyright claimant
                        Copyright Claimant:     VIP Products L.L.C.

                                                16515 S. 40th St., Suite 121, Phoenix, AZ, 85048, United States


    Rights and Permissions
                        Organization Name:      Cahill Glazer PLC

                                      Name:     Marvin A. Glazer

                                      Email:    mglazer@cvglaw.com                                            Telephone:   602-956-7000

                                    Address:    2141 E. Highland Ave.

                                                Suite 155

                                                Phoenix, AZ 85016-4762 United States


    Certification
                                      Name:     Marvin A. Glazer

                                        Date:   February 22, 2012

            Applicants Tracking Number:          6875-CR-13




                                                                                                                             Page 1 of 2
                  Case 3:20-cv-01101-SI        Document 1-16   Filed 07/08/20   Page 2 of 2
                       Correspondence:   Yes




                                                                       i




     0VA1847902
O
o
::

<
>
o
o
o

oo

-4
:o
o
4^
=3
N>
O




                                                                                              Page 2 of 2
